



Execution Version




SECOND SUPPLEMENTAL INDENTURE
This Second Supplemental Indenture (this “Supplemental Indenture”), dated as of
December 1, 2017, is by and between Energy Transfer Partners, L.P., a Delaware
limited partnership (formerly, Sunoco Logistics Partners, LP), as successor
entity under the Indenture referred to below (in such capacity, the “Successor
Entity”), and U.S. Bank National Association, as trustee (the “Trustee”).
WITNESSETH
WHEREAS, Energy Transfer, LP, a Delaware limited partnership (formerly, Energy
Transfer Partners, L.P.) (“ETLP”) and the Trustee have heretofore executed and
delivered an indenture, dated as of June 24, 2013 (the “Base Indenture”);
WHEREAS, ETLP has issued its Floating Rate Junior Subordinated Notes due 2066
(the “Notes”) under the Base Indenture, as supplemented by the First
Supplemental Indenture thereto dated as of June 24, 2013 (the Base Indenture, as
so supplemented by the First Supplemental Indenture, the “Indenture”);
WHEREAS, the Notes are the only series of securities outstanding under the
Indenture;
WHEREAS, ETLP assigned all or substantially all of its properties and assets
(the “Assignment”) to the Successor Entity pursuant to that certain Assignment
Agreement dated as of December 1, 2017 by and between ETLP and the Successor
Entity;
WHEREAS, Section 501 of the Indenture provides that ETLP may, among other
things, sell, lease, convey, transfer or otherwise dispose of all or
substantially all of the properties or assets of ETLP and its Subsidiaries,
taken as a whole, in one or more related transactions, to another Person if,
among other things, the Person to which such sale, lease, conveyance, transfer
or other disposition of such properties or assets is made expressly assumes
ETLP’s obligations under the Notes and the Indenture;
WHEREAS, Section 901(2) of the Indenture provides that, without the consent of
any Holders, the Indenture may be amended to comply with Section 501;
WHEREAS, the Successor Entity desires and has requested the Trustee to join in
entering into this Supplemental Indenture for the purpose of evidencing the
assumption by the Successor Entity of ETLP’s obligations to the Holders of the
Notes under the Indenture;
WHEREAS, the Successor Entity has delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that (i) the Assignment
complies with all conditions precedent provided in the Indenture, including the
provisions of Article Five in the Indenture, (ii) all conditions precedent
provided in the Indenture relating to the execution and delivery of this
Supplemental Indenture have been complied with and (iii) the Assignment and the
Supplemental Indenture comply with the Indenture, are authorized or permitted by
the terms of the Indenture, and are valid and binding upon the Successor Entity
pursuant to the respective terms thereof;
WHEREAS, the Successor Entity has been authorized by Board Resolutions or
equivalent


1

--------------------------------------------------------------------------------





partnership or corporate action to enter into this Supplemental Indenture;
WHEREAS, pursuant to Section 901 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture; and
WHEREAS, all conditions necessary to authorize the execution and delivery of
this Supplemental Indenture by the Successor Entity to make this Supplemental
Indenture valid and binding on the Successor Entity have been complied with or
have been done or performed.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Successor Entity and the Trustee mutually covenant and agree
for the equal and ratable benefit of the Holders of the Notes as follows:
ARTICLE ONE
Section 1.01. CAPITALIZED TERMS. Terms used herein and not defined herein shall
have the meanings assigned to them in the Indenture.
ARTICLE TWO
Section 2.01. EFFECTIVENESS OF SUPPLEMENTAL INDENTURE. This Supplemental
Indenture shall become effective as of the date hereof upon its execution by the
Successor Entity and the Trustee.
Section 2.02. ASSUMPTION OF OBLIGATIONS. The Successor Entity hereby expressly
assumes the obligations of ETLP under the Indenture and the Notes.
Section 2.03. NOTICES. All notices or other communications to the Successor
Entity shall be given as provided in the Indenture addressed as follows:
Energy Transfer Partners, L.P.
8111 Westchester Drive, Suite 600
Dallas, Texas 75225
Attn: Ashton Hayse


ARTICLE THREE
Section 3.01. RATIFICATION OF THE INDENTURE; SUPPLEMENTAL INDENTURE. The
Indenture is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. Upon
the execution and delivery of this Supplemental Indenture by the Successor
Entity and the Trustee, this Supplemental Indenture shall form a part of the
Indenture for all purposes, and the Successor Entity, the Trustee and every
Holder of Notes heretofore or hereafter authenticated and delivered shall be
bound hereby. Any and all references to the Indenture, whether within the
indenture or in any notice, certificate or other instrument or document, shall
be deemed to include a reference to this Supplemental Indenture (whether or not
made), unless the context shall require otherwise.


Section 3.02. GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE WILL BE


2

--------------------------------------------------------------------------------





GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Section 3.03. THE TRUSTEE. The Trustee shall not be responsible in any manner
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals or statements contained herein, all of
which are made by the Successor Entity and the Trustee assumes no responsibility
for their correctness.
Section 3.04. SUCCESSORS. All covenants and agreements of the Trustee in this
Supplemental Indenture shall bind its successors and assigns. All covenants and
agreements of the Successor Entity in this Supplemental Indenture shall bind its
successors and assigns.
Section 3.05. COUNTERPARTS. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. The exchange of copies of this
Supplemental Indenture and of signature pages by facsimile or electronic format
(i.e. “pdf” or “tif”) transmission shall constitute effective execution and
delivery of this Supplemental Indenture as to the parties hereto and may be used
in lieu of the original Supplemental Indenture for all purposes. Signatures of
the parties hereto transmitted by facsimile or electronic format (i.e. “pdf” or
“tif”) shall be deemed to be their original signatures for all purposes.
Section 3.06. EFFECT OF HEADINGS. The Section headings herein are for
convenience only and shall not affect the construction hereof.
Section 3.07. SEVERABILITY. If any provision in this Supplemental Indenture
shall be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions of this Supplemental Indenture or the
Indenture shall not in any way be affected or impaired thereby. This
Supplemental Indenture is subject to the provisions of the Trust Indenture Act
that are required to be part of the Indenture and shall, to the extent
applicable, be governed by such provisions. If any provision of this
Supplemental Indenture limits, qualifies or conflicts with another provision
hereof which is required to be included herein by any provisions of the Trust
Indenture Act, such required provision shall control.
[Signature Pages Follow]




3

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the undersigned has caused this Supplemental
Indenture to be duly executed as of the date first above written.




SUCCESSOR ENTITY:
ENERGY TRANSFER PARTNERS, L.P.
By: Energy Transfer Partners GP, L.P., its general partner


By: Energy Transfer Partners, L.L.C., its general partner
By: /s/Thomas E. Long        
Name: Thomas E. Long
Title: Chief Financial Officer






TRUSTEE:
U.S. BANK NATIONAL ASSOCIATION, as Trustee
By: /s/Susan C. Chadbourne        
Name: Susan C. Chadbourne
Title: Vice President




Second Supplemental Indenture to
U.S. Bank Indenture

